Opinion by
Tilson, J.
In accordance with stipulation of counsel fabrics or articles in chief value of artificial silk the same as those passed upon in Abstract 37230 were held dutiable at 60 percent under paragraph 31. Flouncings, allovers, galloons, insertings, and trimmings, embroidered, the same as those passed upon in United States v. Ramig (17 C. C. P. A. 365, T. D. 43809), United States v. Smith (12 Ct. Cust. Appls. 384, T. D. 40544), and Glemby’s v. United States (13 id. 533, T. D. 41397), and Alenijon laces similar to those passed upon in United States v. Caesar (18 C. C. P. A. 106, T. D. 44067) were held dutiable at 75 percent under paragraph 1430.